 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE LORENZO MORALES,                                           1:17-cv-01673-JLT (PC)

12                            Plaintiff,                              ORDER SETTING SETTLEMENT
                                                                      CONFERENCE
13             v.
                                                                      DATE: March 19, 2019
14    GAMBOA, et al.,                                                 TIME: 9:00 a.m.

15                            Defendants.
16

17            The parties responded to this Court’s order referring the case to the post-screening ADR
18   project that they believed a settlement conference would be beneficial in this case. (Docs. 25,
19   26.) Therefore, this case will set for a settlement conference before the undersigned at the U. S.
20   District Court, 510 19th Street, Bakersfield, California 93301 in Courtroom #6 on March 19,
21   2019, at 9:00 a.m. The Court will issue a separate transportation order in due course. Thus, the
22   Court ORDERS:
23            1. This case is set for a settlement conference on March 19, 2019, at 9:00 a.m., before
24                  Magistrate Judge Jennifer L. Thurston at the U. S. District Court, 510 19th Street,
25                  Bakersfield, California 93301, Courtroom #6.
26            2. Defendants’ lead counsel and a person with full and unlimited authority to negotiate
27                  and enter into a binding settlement on defendants’ behalf shall attend in person.1
28       1
           While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority
     to order parties, including the federal government, to participate in mandatory settlement conferences . . .” United


                                                                  1
 1

 2            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

 3                The failure of any counsel, party or authorized person subject to this order to appear in

 4                person may result in the imposition of sanctions. In addition, the conference will not

 5                proceed and will be reset to another date.

 6            4. No later than January 30, 2019, Plaintiff SHALL submit to Defendants, by mail, a

 7                written itemization of damages and a meaningful settlement demand, which includes a

 8                brief explanation of why such a settlement is appropriate, not to exceed ten pages in

 9                length.

10            5. No later than February 20, 2019, Defendants SHALL respond, by telephone or in

11                person, with an acceptance of the offer or with a meaningful counteroffer, which

12                includes a brief explanation of why such a settlement is appropriate. If settlement is

13                achieved, defense counsel is to immediately inform the Courtroom Deputy of

14                Magistrate Judge Thurston.

15            6. If settlement is not achieved informally, Defendants are directed to submit confidential

16                settlement statements no later than March 10, 2019 to the following email address:

17                jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement

18                to the court at the above address so it arrives no later than March 10, 2019. The

19                envelope shall be marked “Confidential Settlement Statement.” Parties shall also file
20                a “Notice of Submission of Confidential Settlement Statement.” (See Local Rule

21                270(d).)

22   ///

23
     States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
 1

 2          Settlement statements should not be filed with the Clerk of the Court nor served on any

 3   other party. Settlement statements shall be clearly marked “confidential” with the date and time

 4   of the settlement conference indicated prominently thereon. The confidential settlement

 5   statement shall be no longer than five pages in length, typed or neatly printed, and include the

 6   following:

 7                a. A brief statement of the facts of the case.

 8                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

 9                   which the claims are founded; a forthright evaluation of the parties’ likelihood of

10                   prevailing on the claims and defenses; and a description of the major issues in

11                   dispute.

12                c. An estimate of the cost and time to be expended for further discovery, pretrial, and

13                   trial.

14                d. The party’s position on settlement, including present demands and offers and a

15                   history of past settlement discussions, offers, and demands.

16                e. A brief statement of each party’s expectations and goals for the settlement

17                   conference, including how much a party is willing to accept and/or willing to pay.

18                f. If the parties intend to discuss the joint settlement of any other actions or claims

19                   not in this suit, give a brief description of each action or claim as set forth above,
20                   including case number(s) is applicable.

21
     IT IS SO ORDERED.
22

23      Dated:      January 14, 2019                               /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27
28

                                                         3
